UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7527



ALLEN WADELL BOWLES,

                                           Petitioner - Appellant,

          versus


JOHN TAYLOR, Warden, Buckingham Correctional
Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-644-R)


Submitted:   February 10, 1998            Decided:   March 12, 1998


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Allen Wadell Bowles, Appellant Pro Se. Daniel John Munroe, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Appellant contends that the district

court should have held an evidentiary hearing to explore the claims
asserted in his petition. Our review of the record discloses no

basis for an evidentiary hearing in the district court.     See 28
U.S.C.A. § 2254(e)(2) (West Supp. 1997).

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2